Case 2:20-cv-13134-LVP-RSW ECF No. 6-22, PagelD.1563 Filed 11/29/20 Page 1of8

Statistical voting analysis in the Michigan
2020 Presidential Election

Wayne and Oakland Counties

Expert Analysis Prepared by Eric Quinnell, PhD

ak ee

Eric Quinnell, Ph.D.
November 25, 2020

 
Case 2:20-cv-13134-LVP-RSW ECF No. 6-22, PagelD.1564 Filed 11/29/20 Page 2 of 8

Contents

EX@CULIVE SUIMIMALY.....cesececesssscescsscsccsecsecsesatsacssesesssccessecseeaeesecseesessesscsscsscsscsessceusessescesceuseassucausaceaseaseacereaaacs 2
Wayne County/Oakland are Right Targets ........cccccccccccssescesscssecsscsscssccscessecsecscsacesccaecsuesseeneveaeeaeeaceaeeaseaeeass 2
WV AY MO: COUNTY: <..:-203.c0ce<tcnesccesascevescncusdseuSesdeuats oSueonsssxtdsdvesecUozsesstessGuss¥e SUG anyon ean SalbadisasesvesdveshlsSeeseaveaviteunctiyy 3
Oakland | Coun ty vecccsesssccsecesessczeeyscaseceesaaedanaucsvaetibeusbenhi eee vondeyavvsecessteevasidzsdisleeslonesevevcvusetoestieedaiesbereetervneteceees 6

Executive Summary
Analysis — A team of unpaid citizen volunteer mathematicians, scientists, and engineers collaborated in
a Statistical vote analysis in the Michigan 2020 Presidential Election.

Using simple linear regression of unproblematic voting districts, we predict hypothetically problematic
voting districts. Using distributional characteristics within problematic counties, we point to problematic
districts and precincts.

Findings — Two Michigan counties stand out as problematic in this analysis. Wayne and Oakland counties
show approximately 40,000 and 46,000 excessive votes above a standard distribution, respectively.
Problematic districts and precincts within these counties exhibit unusual Democrat to Republican ratios
as compared to their history. Additionally, some precincts show an excessive number of votes in favor of
candidate Joseph Biden sometimes even exceeding new voter registrations.

Wayne County/Oakland Counties Stand Out

A bi-variate trendline across all Michigan counties identify Wayne County and Oakland County as
behaving well outside the voting trends of the rest of the state in 2020. Thus, these two counties were
selected for deeper analysis.
Case 2:20-cv-13134-LVP-RSW ECF No. 6-22, PagelD.1565 Filed 11/29/20 Page 3 of 8

i ~ Bivariate Fit of Biden 2020 By Total 2020 4 ~ Bivariate Fit of Trump 2020 By Total 2020
700.000 - 700,000 - :
600,000 g2e 600.000
500,000 500,000
°63 > a“
A 400,000 5 a 400,000 a
‘g 300,000 — 2 300,000 a * 5335
so =
® 200,000 . oe = 200,000 oe
a — . a
00,000 2 100,000 e
0 —_ 0-
- 100,000 -100,000 7 7
0 200,000 400,000 600,000 800.000 0 200.000 400,000 600,000 800,000
Total 2020 Total 2020
RowiD County Biden 2020 Trump 2020 Other 2020 Total 2020
63 OAKLAND 434.148 325,971 10,090 780.299
82 WAYNE 597,170 264.553 10,660 883 043

Wayne County
A bi-variate linear fit of the Trump and Biden votes in 2020 Wayne County shows major precincts
completely off the trend line as compared to the majority of the other precincts in the same county. The

points exceedingly off the fit are mostly those in the Absentee Vote Counting Board (AVCB) districts.
Several others outside of Detroit also miss the trend line of the rest of the area.

| ~ Bivariate Fit of bidenj_total By votes_total 4 ~ Bivariate Fit of trumpd_total By votes_total
300,000
300,000 : ra
‘ 250,000
250,000 e
200,000 °
<= 200,000 .° = / ° °
2 ©, 150,000
= 150,000 -
s E 7 °
100,000 & 100,000 oy

50,000 50,000 ff ee?

04 AA

 

0

0 100,000 200,000 300,000 400,000 500,000 0 100,000 200,000 300,000 400,000 500,000
votes_total votes_total

The AVCB mail-in districts within Detroit have no ability to correlate with the precincts inside the city, so
a historical voting pattern per precinct is not possible. There is also no indication that the AVCB
distributions include the same precincts from year to year, so therefore there is no way to link AVCB in
obvious ways.

Instead, we first looked at the remainder of Wayne County. Outside the city, we have much more voting
history and can observe both mail-in votes as well as election day votes correlated to a precinct..
Case 2:20-cv-13134-LVP-RSW ECF No. 6-22, PagelD.1566 Filed 11/29/20 Page 4of 8

Outside Detroit, Wayne County shows a significant disruption or new vote distribution well outside the
2016 norm. Specifically, both candidates achieved the total 2016 vote count and added to their sums,
consistent with new turnout. What’s curious is that above the 2016 totals, a new vote ratio appears in
contrast to the voting history of the area — showing new votes going 70% Democrat vs 30% Republican —
a 15-point mismatch to the same area just in the last Presidential Election.

Gained Votes over 2016 Avg per Precinct

Trump 79.85

Biden 185.41

Diff 105.56

2020 Dem/Rep Gain 2.32
Ratio

% 70D/30R

2016 Dem/Rep Historical 1.29

Ratio

% 55D/45R

Voting totals of precincts may presume to follow a semi-normal distribution with enough data points. By
fitting a normal distribution to actual data and taking the difference between the fitted and actual,
potentially anomalous precincts can be identified. Using a per-precinct history, we can take an election
result like this:

2020 Actual Register Voted Biden Trump D/R
900050 620483 356234 251664 1.42
Turnout 68.9% 57.4% 40.6%

This results in this prediction:

Total Predicted 2020 Register Voted Biden Trump D/R Excess
Votes
900050 580056 315807 251664 1.25 40771

turnout 64.4% 54.4% 43.4%

This prediction helps us identify several townships outside Detroit in Wayne County that significantly
stick out. A partial list of main townships that show excessive votes against a standard normal with
reasonable variance:

Township Excessive

Votes
Canton 5735
Livonia 5428
Redford 4159

Gr Pointe 3052
Case 2:20-cv-13134-LVP-RSW ECF No. 6-22, PagelD.1567 Filed 11/29/20 Page 5of8

Taylor 2891
Westland 2559
Plymouth 2400
Dearborn 2240
Northville 2111

As an example of the excess vote gains above the norm, consider the Township of Livonia, broken into
precincts.

 

2016 2020 Gain
New New New Gain Dem%ofNew Dem % of

Precinct Trump Clinton Total Dem/Rep % Dem New Trump Biden Total Registered Dem/Rep Registered New Votes

Livonia Pct 1A 650 783 1558 50% 119 263 310 : 97% 85%
Livonia Pct 1B 310 348 7065 = 49% 51 106 137 113% 77%
Livonia Pct 2A 630 634 1337, 47% 58 214 230 135% 93%
Livonia Pct 3A 467 492 1035 48% 64 125 132 119% 95%
Livonia Pct 3B 854 722 1680, 43% 87 183 214 139% 86%
Livonia Pct 4A 1034 834 1961 43% 233 217 170% 107%
Livonia Pct 7A 823 638 1514 42% 31 164 168 161% 98%
Livonia Pct 8A 752 398 RQ 33% 134 123 189% 109%
Livonia Pct 8B 598 426 1082 39% 18 135 114 450% 118%
Livonia Pct 9A 947 635 1651 38% DR 264 233 181% 111%
Livonia Pct 10A 615 478 1168 41% 47 153 152 146% 101%
Livonia Pct 11A 797 715 16257, 44% 53 218 193 229% 113%
Livonia Pct 12A 544 671 1293 52% 78 159 183 109% 87%
Livonia Pct 13A 637 709 1426, 50% 44 180 17 137% 102%
Livonia Pct 144 755 721 1582 46% 163 143 272% 114%
Livonia Pct 15A 732 563 1361 41% 74 140 181 123% 77%
Livonia Pct 16A 713 506 1294 39% 133 176 125% 76%
Livonia Pct 16B 479 408 961 42% 46 85 83 193% 102%
Livonia Pct 178 646 493 1219 40% 114 226 287 76% 79%
Livonia Pct 17A 732 483 1284 38% 61 136 42 __ 123% 324%
Livonia Pct 18A 884 597 1552 38% 57 161 171 183% 94%
Livonia Pct 194 674 494 1244 40% 57 148 158 144% 94%
Livonia Pct 19B 768 598 1472 41% 69 183 181 269% 101%
Livonia Pct 20A 861 602 1555, 39% 32 208 183 231% 114%
Livonia Pct 21A 715 566 1369 41% 219 207 219% 106%
Livonia Pct 22A 712 576 1396 41% 33 223 192 187% 116%
Livonia Pct 22B 592 486 1142 43% 128 225 149% 102%
Livonia Pct 238 508 325 876 37% 119 390 498 74% 78%
Livonia Pct 23A 579 550 1199 O 46% 31-89-1084 28% 5A%
Livonia Pct 248 492 591 149° 1.20 51% 102 235 313 129% 75%
Livonia Pct 244A 535 610 1215, 50% 69 126 155 78% 81%
Livonia Pct 25A 358 358 784; 46% 24 122 105 114% 116%
Livonia Pct 31A 654 561 1286 44% 69 197 224 130% 88%
Livonia Pct 31B 600 520 1199 43% 45 193 190 112% 102%
Livonia Pct 32A 739 537 1345 40% 73 148 178 129% 83%
Livonia Pct 33A 850 680 1616) 42% 86 225 257 165% 88%
Livonia Pct 34A 683 746 1532 49% 83 257 230 163% 92%
Livonia Pct 34B 651 591 1345 44% 48 215 197 171% 109%
Livonia Pct 34C 539 487 1107 44% 2 187 154 157% 121%
Livonia Pct 35A 517 468 1085 43% 67 130 221 200% 107%
Livonia Pct 35B 350 343 753) 46% 28 144 135 232% 107%
Livonia Pct 35C 330 315 703) 45% 45 121 21 173% 100%
Livonia Pct 36A 407 462 944 a 49% 62 145 163 96% 89%
Livonia Pct 36B 534 469 1079 43% 104 165 219 se oe 116% 75%

New New New Gain Dem% ofNew Dem%of
Precinct Trump Clinton Total Dem/Rep % Dem New Trump Biden Total Registered Dem/Rep Registered New Votes
TOTAL 28247 24194 55896 0.86 43% 2373 7595 7863 151% 97%

 

 

 

Dem/Re:
Case 2:20-cv-13134-LVP-RSW ECF No. 6-22, PagelD.1568 Filed 11/29/20 Page 6 of 8

Nearly every single precinct first achieves the entire 2016 vote total for each party, but then a new
population of votes skews excessively in favor of candidate Biden- resulting in a “new vote population”
that is voting 76 D / 24 R...in a 2016 Republican township. Additionally, the votes gained by Biden well
outpace even the new registrations in the township — gaining 151% of the new registered voters and
97% of the new votes above 2016. This result/example is incredibly mathematically anomalous.

Oakland County

Oakland shares the Wayne County mathematical curiosity well outside the norm. In Oakland, all votes
added by both candidates above the 2016 take show a new vote ratio of 70% Democrat to 30%
Republican — a 15-point mismatch to the same area just in the last Presidential Election

Gained Votes over 2016 Avg per Precinct

Trump 70:79

Biden 179.83

Diff 109.04

2020 Dem/Rep Gain 2.54
Ratio

% 72D/28R

2016 Dem/Rep Historical 1.19

Ratio

% 54D/46R

As mentioned, voting totals of precincts may presume to follow a normal distribution. By fitting a
normal distribution to actual data and taking the difference between the fitted and actual, potentially
anomalous precincts can be identified. Using a per-precinct history, we can take an election result like
this:

2020 Actual Register Voted Biden Trump D/R
1035172 771991 434148 325971 1.33
Turnout 715% 56% 42%

This results in this prediction:

Total Predicted 2020 Register Voted Biden Trump D/R Excess
Votes
1035172 750646 388023 325971 1.19 46125

turnout 73% 52% 43%
Case 2:20-cv-13134-LVP-RSW ECF No. 6-22, PagelD.1569 Filed 11/29/20 Page 7 of 8

This prediction helps us identify several townships outside Detroit in Wayne County that significantly
stick out. A partial list of main townships that show excessive votes against a standard normal with
reasonable variance:

Township Excess Votes

Troy 4781

Royal Oak 4152

Novi 3911

Farmington Hills 3598
Rochester Hills 3597
Bloomfield 2696

As an example of the excess vote gains above the norm, consider the Township of Troy, broken into
precincts. Nearly every single precinct first achieves the entire 2016 vote total for each party, but then a
new population of votes skews excessively in favor candidate Biden — resulting in a “new vote
population” that is voting 80 D / 20 R...in a 2016 almost even split Dem/Rep township. Additionally, the
votes gained by Biden well outpace even the new registrations in the township — gaining 109% of the
new registered voters and 98% of the new votes above 2016. Yet another example that is incredibly
mathematically anomalous.
Case 2:20-cv-13134-LVP-RSW ECF No. 6-22, PagelD.1570 Filed 11/29/20 Page 8 of 8

      
      

2016 2020 Gain
New New New New Gain Dem % of New Dem % of New

Precinct Trump = Clinton Total Dem/Rep %Dem Trump Biden Total Registered Dem/Rep Registered Votes

Troy, Precinct 1 462 434 46% 40 226 230 199 114% 98%
Troy, Precinct 2 805 792 47% 53 231 217 3 122% 106%
Troy, Precinct 3 791 572 40% 137 270 343 80% 79%
Troy, Precinct 4 974 998 48% 48 350 341 128% 103%
Troy, Precinct 5 683 453 38% 18 120 104 167% 115%
Troy, Precinct 6 204 177 44% 19 55 61 138% 90%
Troy, Precinct 7 571 625 50% 49 197 201 107% 98%
Troy, Precinct 8 536 731 55% 29 153 125 225% 122%
Troy, Precinct 9 843 746 44% 134 iss 254 87% 74%
Troy, Precinct 10 760 673 44% © 21 306 263 112% 116%
Troy, Precinct 11 754 680 45% -2 183 123 210% 149%
Troy, Precinct 12 523 534 48% 56 128 155 93% 83%
Troy, Precinct 13 939 1037 49% 37 312 251 144% 124%
Troy, Precinct 14 763 679 45% 50 244 249 90% 98%
Troy, Precinct 15 695 687 48% 2 288 254 144% 113%
Troy, Precinct 16 549 599 49% 60 197 205 88% 96%
Troy, Precinct 17 746 830 50% -35 219 133 158% 165%
Troy, Precinct 18 618 529 44% -14 177 127 159% 139%
Troy, Precinct 19 595 531 45% _ -32 224 157 307% 143%
Troy, Precinct 20 812 766 47% 24 267 246 135% 109%
Troy, Precinct 21 486 536 49% 67 194 214 91% 91%
Troy, Precinct 22 838 1008 52% 82 320 329 98% 97%
Troy, Precinct 23 866 954 50% 124 344 403 91% 85%
Troy, Precinct 24 801 669 43% 181 178 311 60% 57%
Troy, Precinct 25 724 802 50% 153 216 329 60% 66%
Troy, Precinct 26 616 699 49% 120 332 369 101% 90%
Troy, Precinct 27 404 671 59% 128 150 246 54% 61%
Troy, Precinct 28 3380 679 61% 60 155 173 104% 90%
Troy, Precinct 29 840 835 48% 35 236 179 140% 132%
Troy, Precinct 30 202 199 47% -12 81 56 300% 145%
Troy, Precinct 31 319 238 40% 24 136 141 See 143% 96%

New New New New Gain Dem % of New Dem % of New

Precinct Trump Clinton Total Dem/Rep %Dem Trump Biden Total Registered Dem/Rep Registered Votes

TOTAL 20099 20413 48% 1646 6677 6789 6132 ss 4.06 108% 98%

 

 
